                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           WESTERN DISTRICT OF MISSOURI
                                SOUTHERN DIVISION

KEITH MILLS,                                           )
                                                       )
                         Plaintiff,                    )
                                                       )       Case No. 6:18-cv-03241-SRB
v.                                                     )       Case No. 6:18-cv-03245-SRB
                                                       )
BRAD COLE, et al.,                                     )
                                                       )
                         Defendants.                   )

                                               ORDER

          Before the Court is Defendants’ Motion for Summary Judgment as to Plaintiff Keith

Mills. (Doc. #117). For the reasons discussed below, the motion is granted.

     I.      BACKGROUND

          Plaintiff Keith Mills is a former deputy sheriff of Christian County, Missouri. In 2015,

Defendant Brad Cole ran for Christian County Sheriff. Plaintiff, at that time a captain in the

Christian County Sheriff’s Department, ran against Defendant Cole and publicly campaigned for

the office of Christian County Sheriff. Defendant Cole was elected on August 4, 2015. On or

about August 7, 2015, Defendant Cole assumed the duties of sheriff. That same day, Defendant

Cole terminated Plaintiff’s employment. Plaintiff brings this lawsuit pursuant to 42 U.S.C. §

1983 against Defendant Cole in his individual capacity and official capacity as Christian County

Sheriff; against Defendant Christian County, Missouri; and against Defendants Ray Weter,

Hosea Bilyeu, and Ralph Phillips in their official capacities as Christian County Commissioners.

Plaintiff alleges that Defendants violated his First Amendment rights by terminating his

employment because he publicly campaigned for the office of sheriff and opposed Defendant




           Case 6:18-cv-03241-SRB Document 160 Filed 08/19/20 Page 1 of 5
Cole in the election. Defendants now move for summary judgment on the basis that Defendant

Cole is entitled to qualified immunity because he did not violate a clearly established right.1

          Defendant Cole also terminated other deputy sheriffs for the same or similar reasons he

terminated Plaintiff. Those deputy sheriffs also filed lawsuits against Defendants in this Court.

This Court denied summary judgment in two of such cases, finding that Defendant Cole was not

entitled to qualified immunity. Defendants appealed the denials, and the Eighth Circuit issued a

decision reversing the judgment of this Court. See Curtis v. Christian Cty., 963 F.3d 777 (8th

Cir. 2020). As discussed below, that opinion requires this Court to grant summary judgment in

favor of Defendants in this case.

    II.      LEGAL STANDARD

          A federal court must grant a motion for summary judgment if 1) the moving party “shows

that there is no genuine dispute of material fact” and 2) the moving party is “entitled to judgment

as a matter of law.” Fed. R. Civ. P. 56(a). “The movant bears the initial responsibility of

informing the district court of the basis for its motion and must identify the portions of the record

that it believes demonstrate the absence of a genuine dispute of material fact.” Bedford v. Doe,

880 F.3d 993, 996 (8th Cir. 2018) (citing Torgerson v. City of Rochester, 643 F.3d 1031, 1042

(8th Cir. 2011) (en banc)). A nonmoving party survives a summary judgment motion if the

evidence, viewed in the light most favorable to the nonmoving party, is “such that a reasonable

jury could return a verdict for the nonmoving party.” Stuart C. Irby Co. v. Tipton, 796 F.3d 918,

922 (8th Cir. 2015) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)).




1
 Because the Court finds Defendant Cole is entitled to qualified immunity, it need not reach Defendants’ additional
arguments.


                                       2
           Case 6:18-cv-03241-SRB Document 160 Filed 08/19/20 Page 2 of 5
   III.      DISCUSSION

          Plaintiff alleges his First Amendment rights were violated when he was terminated for

running against Defendant Cole and publicly campaigning for the office of Christian County

Sheriff. Defendants contend that Plaintiff had no First Amendment right to run against

Defendant Cole or publicly campaign in the election. In general, the government “may not

condition public employment on an employee’s exercise of his or her First Amendment rights.”

Thompson v. Shock, 852 F.3d 786, 791 (8th Cir. 2017) (quoting O’Hare Truck Serv., Inc. v. City

of Northlake, 518 U.S. 712, 717 (1996)). “With few exceptions, the Constitution prohibits a

government employer from discharging or demoting an employee because the employee

supports a particular political candidate.” Heffernan v. City of Paterson, 136 S. Ct. 1412, 1418

(2016). Recognizing the need “to balance the First Amendment rights of government employees

with the need of government employers to operate efficiently,” the Supreme Court has developed

an exception that may apply in cases where a government employee is dismissed “because of his

or her political affiliations or support for certain candidates,” commonly referred to as

“patronage dismissal[s].” Thompson, 852 F.3d at 791 (citing Elrod v. Burns, 427 U.S. 347

(1976); Branti v. Finkel, 445 U.S. 507 (1980); DePriest v. Milligan, 823 F.3d 1179 (8th Cir.

2016)).

          When the adverse employment decision is, as in this case, due to the employee’s

“affiliation with the ‘wrong’ candidate,” federal courts apply the Elrod-Branti “narrow-

justification test.” Thompson, 852 F.3d at 793 (citing Rutan v. Republican Party of Ill., 497 U.S.

62, 69 (1990)). Under Elrod-Branti, a patronage dismissal violates the First Amendment “unless

political affiliation is a reasonably appropriate requirement for the job in question.” O’Hare, 518

U.S. at 714 (citing Elrod, 427 U.S. at 347; Branti, 445 U.S. at 507). This test permits




                                       3
           Case 6:18-cv-03241-SRB Document 160 Filed 08/19/20 Page 3 of 5
government employers to “take adverse employment actions against employees for protected

First Amendment activities if they hold confidential or policymaking positions for which

political loyalty is necessary to an effective job performance.” Shockency v. Ramsey Cty., 493

F.3d 941, 950 (8th Cir. 2007).

        The Eighth Circuit’s recent opinion reversing this Court’s denial of summary judgment in

the related cases involving former Missouri deputy sheriffs Robert Curtis and Frank Bruce

requires this Court to grant summary judgment in favor of Defendants in this case. In Curtis, the

Eighth Circuit held that because under Missouri law, “deputy sheriffs[] h[o]ld policymaking

positions for which political loyalty is necessary to an effective job performance, Defendant Cole

was entitled to qualified immunity in that he was permitted to take adverse employment actions

against [Curtis and Bruce] and did not violate their constitutional rights.” 963 F.3d at 789

(quotation marks omitted) (quoting Shockency, 493 F.3d at 950). Citing Missouri law, the

Eighth Circuit explicated that Missouri deputy sheriffs hold “policymaking positions for which

political loyalty is necessary to an effective job performance” because they “are elected,” “assist

the sheriff in the performance of his duties,” “are liable for their deputies’ actions; the deputies

are the sheriffs’ alter egos,” “are at-will employees who serve at the pleasure of the sheriff,” and

“are law enforcement officers.”2 Id. at 788–89 (citation and quotation marks omitted).


2
  Plaintiff argues various provisions of Missouri law directly preclude dismissal for political affiliation, and
therefore, terminating a Missouri deputy sheriff for such political affiliation is unconstitutional. In
particular, Plaintiff emphasizes that at the time of his firing, Missouri law stated that “No political
subdivision of this state shall prohibit any first responder . . . from engaging in any political activity while
off duty and not in uniform . . . ,” where “first responder” was defined as “any person trained and authorized
by law to render emergency medical assistance or treatment” such as “deputy sheriffs.” Mo. Rev. Stat. §§
67.145, 192.800 (2013). In a footnote, the Eighth Circuit in Curtis stated that “Missouri law setting forth
the political activity rights of ‘first responders’ does not alter our analysis.” 963 F.3d at 789 n.7. The
footnote indicated that “[n]either Bruce nor Curtis submitted evidence that they are a ‘first responder.’” Id.
Plaintiff in this case does cite to evidence that he is a first responder, in addition to arguing as did Curtis
and Bruce that under Mo. Rev. Stat. § 590.030, all Missouri deputy sheriffs are first responders. However,
under Curtis, Missouri deputy sheriffs hold “policymaking positions for which political loyalty is necessary
to an effective job performance,” and can properly be terminated for political affiliation. Id. at 788 (citation


                                      4
          Case 6:18-cv-03241-SRB Document 160 Filed 08/19/20 Page 4 of 5
          Plaintiff was a Missouri deputy sheriff who publicly campaigned and ran against

Defendant Cole and therefore, like Bruce and Curtis, did not support Defendant Cole in the

Christian County Sheriff’s race. Under Curtis, Defendant Cole did not violate Plaintiff’s First

Amendment rights by terminating him, and Defendant Cole is entitled to qualified immunity.

Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982); Thompson, 852 F.3d at 790 (Under the doctrine

of qualified immunity a government officer sued in his individual capacity is “shielded from

liability for civil damages” when performing discretionary functions unless his conduct

“violate[s] clearly established statutory or constitutional rights of which a reasonable person

would have known.”). Defendant Cole in his official capacity, Defendant Christian County,

Missouri, and Defendants the Christian County Commissioners are also entitled to summary

judgment because Defendant Cole did not commit an unconstitutional act, and “[t]here must be

an unconstitutional act by a municipal employee before a municipality can be held liable.”

Curtis, 963 F.3d at 789 (quoting Muir v. Decatur Cty., 917 F.3d 1050, 1054 (8th Cir. 2019)).

    IV.      CONCLUSION

          Accordingly, Defendants’ Motion for Summary Judgment as to Plaintiff Keith Mills

(Doc. #117) is granted.

          IT IS SO ORDERED.

                                                           /s/ Stephen R. Bough
                                                           STEPHEN R. BOUGH
                                                           UNITED STATES DISTRICT JUDGE

Dated: August 19, 2020




and quotation marks omitted). Under the Eighth Circuit’s broad holding, even if Plaintiff is a first responder
and other provisions of Missouri law protect against discharge for engaging in political activity, because he
was a Missouri deputy sheriff, Plaintiff was legally terminated, and Defendant Cole did not violate
Plaintiff’s constitutional rights. Id. at 789.



                                       5
           Case 6:18-cv-03241-SRB Document 160 Filed 08/19/20 Page 5 of 5
